      18-00026-NPO Dkt 47 Filed 10/18/18 Entered 10/18/18 15:54:39 Page 1 of 5



__________________________________________________________________
                                                   SO ORDERED,



                                                  Judge Neil P. Olack
                                                  United States Bankruptcy Judge
                                                  Date Signed: October 18, 2018

                   The Order of the Court is set forth below. The docket reflects the date entered.
__________________________________________________________________


                         IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

IN RE:                                                    )       CHAPTER 11
                                                          )
PIONEER HEALTH SERVICES, INC.,                            )       CASE NO. 16-01119-NPO
ET AL.,                                                   )
                                                          )       JOINTLY ADMINISTERED
                   Debtors.                               )
                                                          )
                                                          )
JOHN W. JAMISON, III, IRREVOCABLE                         )
TRUST DATED APRIL 1, 1999,                                )
                                                          )
           Plaintiff,                                     )
                                                          )
vs.                                                       )       ADV. PRO. NO. 18-00026-NPO
                                                          )
PIONEER HEALTH SERVICES, INC.;                            )
PIONEER HEALTH SERVICES OF MONROE                         )
COUNTY, INC. AND BOA VIDA HOSPITAL                        )
OF ABERDEEN, MS, LLC,                                     )
                                                          )
           Defendants.                                    )
                                                          )

 ORDER ON MOTION TO COMPEL PLAINTIFF TO PRODUCE DOCUMENTS AND
           RULE 30(B)(6) WITNESS(ES) AND FOR SANCTIONS

           THIS MATTER came on for the Court’s consideration at a hearing on October 12, 2018

(the “Hearing”), on the Motion to Compel Plaintiff to Produce Documents and Rule 30(b)(6)

Witness(es) and for Sanctions [Adv. Dkt. 33] (the “Motion”) filed by the Official Committee of



03088545
    18-00026-NPO Dkt 47 Filed 10/18/18 Entered 10/18/18 15:54:39 Page 2 of 5




Unsecured Creditors of the jointly administered cases of Pioneer Health Services, Inc., et al. (the

“Committee”) and the Corrected Response to Creditors Committee Motion to Compel and

Motion for Attorney’s Fees [Adv. Dkt. 43] (the “Response”) filed by the John W. Jamison III

Irrevocable Trust Dated April 1, 1999 (“Plaintiff”). After notice and the Hearing, and based on

the Motion, the Response, and all arguments of counsel at the Hearing, and for good cause

shown, IT IS HEREBY ORDERED that:

           1.   The Motion is GRANTED, as set forth herein.

           2.   The Response, to the extent that it set forth an objection to the Motion, is

OVERRULED.

           3.   Plaintiff shall designate, on a topic-by-topic basis and in writing (including by

electronic mail), to the Defendants and the Committee its Rule 30(b)(6) witnesses at or before

5:00 p.m., Central time, on October 19, 2018.

           4.   Plaintiff shall produce all documents responsive to the Committee’s document

requests on or before 5:00 p.m., Central time, on October 26, 2018, by making such documents

available by that time and date by means of an electronic file sharing website to which all

Defendants and the Committee (and their respective counsel) are provided access.

           5.   Plaintiff and Defendant Boa Vida Hospital of Aberdeen, MS, LLC (“Boa Vida”),

shall produce their respective expert witnesses for depositions on November 6, 2018, in Jackson,

Mississippi, at the offices of Brunini, Grantham, Grower & Hewes, PLLC. The deposition of the

Plaintiff’s expert witness shall take place at 10:30 a.m., Central time, and the deposition of Boa

Vida’s expert witness shall take place at 2:30 p.m., Central time.

           6.   Plaintiff shall produce its Rule 30(b)(6) witnesses for depositions at 9:00 a.m.,

Central time, on November 7, 2018, in Jackson, Mississippi at the offices of Brunini, Grantham,




03088545                                     2
    18-00026-NPO Dkt 47 Filed 10/18/18 Entered 10/18/18 15:54:39 Page 3 of 5




Grower & Hewes, PLLC. Unless Plaintiff produces John W. Jamison, III as a Rule 30(b)(6)

witness, Plaintiff shall not call him at trial.

           7.    The Defendants (through the Committee) shall respond to that portion of the

Response that set forth a request for attorneys’ fees by no later than 5:00 p.m., Central time, on

November 2, 2018.

           8.    At the commencement of the trial in this adversary proceeding, the Court shall

consider that portion of the Motion in which the Committee requested attorneys’ fees and that

portion of the Response in which the Plaintiff requested attorneys’ fees.

           9.    The parties shall file a pre-trial order in the form directed by the Court no later

than 5:00 p.m., Central time, on January 16, 2018.

           10.   The trial in this adversary proceeding is scheduled for January 23 – January 25,

2019 at 9:00 a.m., Central time, on each day.

                                        ## END OF ORDER##




SEEN AND AGREED AS TO FORM OF ORDER:


/s/ Craig M. Geno
Craig M. Geno (MS Bar No. 4793)
LAW OFFICES OF CRAIG M. GENO, PLLC
587 Highland Colony Parkway
Ridgeland, MS 39157
Phone: (601) 427-0048
Fax: (601) 427-0050
Email: cmgeno@cmgenolaw.com

Counsel for Defendants Pioneer Health Services, Inc. and
Pioneer Health Services of Monroe County, Inc.



03088545                                          3
    18-00026-NPO Dkt 47 Filed 10/18/18 Entered 10/18/18 15:54:39 Page 4 of 5




- and -
/s/ Darryl S. Laddin
Darryl S. Laddin (GA Bar No. 460793)
(Admitted Pro Hac Vice)
Sean C. Kulka (GA Bar No. 648919)
(Admitted Pro Hac Vice)
ARNALL GOLDEN GREGORY LLP
171 17th Street, N.W., Suite 2100
Atlanta, Georgia 30363-1031
Phone: (404) 873-8500
Fax: (404) 873-8501
Email: darryl.laddin@agg.com
Email: sean.kulka@agg.com


/s/ James A. McCullough, II
James A. McCullough, II (MS Bar No. 10175)
BRUNINI, GRANTHAM, GROWER & HEWES, PLLC
Post Office Drawer 119
Jackson, Mississippi 39205
Telephone: (601) 948-3101
Fax: (601) 960-6902
Email: jmccullough@brunini.com

Attorneys for the Official Committee of Unsecured Creditors

- and -

/s/ David B. Anderson
David B. Anderson
(Admitted Pro Hac Vice)
Deanna L. Weidner
(Admitted Pro Hac Vice)
ANDERSON WEIDNER, LLC
P.O. Box 130309
Birmingham, AL 35213
Telephone: (205)324-1230
Email: dbanderson@andersonweidner.com
Email: dlweidner@andersonweidner.com

/s/ Derek A. Henderson
Derek A. Henderson (MS Bar No. 2260)
1765 Lelia Drive
Jackson, MS 39126
Telephone: (601) 948-3167
Email: derek@derekhendersonlaw.com

Counsel for Plaintiff


03088545                                   4
    18-00026-NPO Dkt 47 Filed 10/18/18 Entered 10/18/18 15:54:39 Page 5 of 5




- and -


James W. O’Mara
James W. O’Mara (MS Bar No. 3929)
Richard Montague (MS Bar No. 3411)
4270 I-55 North
Jackson, MS 39211
Telephone: (601) 352-2300
Email: omaraj@phelps.com
Email: richard.montague@phelps.com

Counsel for Defendant Boa Vida Hospital of Aberdeen, MS., LLC




03088545                                 5
